Cook, J.,
delivered tlie opinion of the court.
The appellant was convicted in the circuit court of Tate county of unlawfully having in his possession intoxicating liquor, and from the judgment sentencing him to pay a fine and costs he prosecutes this appeal.
The entire evidence upon ivhich this conviction is based was secured as a result of a search of appellant’s buggy by the sheriff and his deputies, and the seizure of certain alleged intoxicating liquor found in the buggy. At the time the search and seizure ivas made the appellant ivas under arrest, and the search ivas made without a search warrant, and without the consent of appellant. The evidence obtained as a result of this illegal search and seizure was inadmissible. Tucker v. State (Miss.), 90 So. 845; Williams v. State (Miss.), 92 So. 584; Will Butler v. State (Miss.), 98 So. 3.
For the error of the court below in overruling defendant’s motion to exclude the evidence offered on behalf of the state, and to direct a verdict of not guilty, this cause is reversed, and judgment entered here discharging the appellant.
Reversed, and appellant discharged.